OPINION
PER CURIAM.
In this case a controlling issue is whether or not the provisions of Chapter 295 of the Public Acts of 1979, effective July 1, 1979, relative to the payment of workmen’s compensation awards in a lump sum, can be retroactively applied.
In the case of Valles v. Daniel Construction Co., 589 S.W.2d 911 (Tenn.1979), the Court held that the provisions of this Act, which are clearly more than merely procedural in nature, could not be given retroactive application.
The judgment of the trial court purporting to apply the provisions of the statute to a judgment entered prior to its effective date is reversed, and the cause is remanded to the trial court for further proceedings consistent herewith. Costs incident to the appeal will be taxed to appellee; costs in the trial court will be adjudged there.